 

Exhibit 10.1

 

Execution Version

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) between ANI Pharmaceuticals,
Inc. (the “Company”) and Nikhil Lalwani (“Executive”) dated as of July 24, 2020.
Each of the Company and Executive are sometimes referred to herein individually
as a “Party” and together as the “Parties.”

 

WHEREAS, the Company wishes to employ Executive, and Executive wishes to be
employed by the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the Parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                  Employment.

 

(a)               Commencement Date. Executive shall commence employment on
September 8, 2020, or such earlier or later date as the parties may agree (the
actual date Executive commences employment, the “Commencement Date”).

 

(b)               Duties. The Company hereby employs Executive in the position
of President and Chief Executive Officer, effective as of the Commencement Date.
Executive shall have all such responsibilities, duties and authorities as are
consistent with the position of a President and Chief Executive Officer.
Executive shall report solely and directly to the Board of Directors of the
Company (the “Board”), and no other executive officer shall have a direct
reporting line to the Board (other than the chief financial officer who may also
report to the audit committee of the Board). Executive shall work remotely from
his home office in New Jersey; provided, however, that Executive will be
required to travel from time to time for business reasons as reasonably required
by the Company in connection with the performance of his duties hereunder
subject to payment or reimbursement for travel expenses pursuant to Section 2
below. During the Term (as defined below), Executive shall be appointed to and
serve as a member of the Board at the pleasure of the Board and, if so requested
by either the Board or Executive, as an officer or director of any controlled
affiliate of the Company for no additional compensation.

 

(c)               Full-time Employment. Executive hereby accepts this employment
upon the terms and conditions contained herein and agrees to devote
substantially all of his business time, attention and efforts to promote and
further the business, interests, objectives and affairs of the Company, and
Executive shall not be engaged in any other business activity pursued for gain,
profit or other pecuniary advantage without the prior written consent of the
Company; provided, however, that the foregoing limitations shall not be
construed as prohibiting Executive from serving on civic, charitable or other
boards or committees, managing personal or family investments and personal
passive investments in securities or from engaging in other activities from time
to time, in each case that will not interfere in any material respect with the
performance of his duties hereunder. Executive shall faithfully adhere to,
execute and fulfill in all material respects all policies established by the
Company in writing and made available to Executive, consistent with the other
terms of this Agreement.

 



 

 

 

2.                  Compensation. For all services rendered by Executive in any
capacity required hereunder, the Company shall compensate Executive as follows:

 

(i)                        Base Salary. During the Term, the Company shall pay
Executive, as compensation for Executive’s services, a base salary at a gross
annual rate of Seven Hundred Thousand Dollars ($700,000), less all required tax
withholdings and other applicable deductions, in accordance with the Company’s
standard payroll procedures, but no less frequently than bi-monthly. The annual
compensation specified in this subsection (a), together with any modifications
in such compensation that the Company may make from time to time in accordance
with the following sentence, is referred to in this Agreement as the “Base
Salary.” Executive’s Base Salary will be subject to review no less frequently
than annually and may be increased, but not decreased, by the Compensation
Committee of the Board (the “Compensation Committee”) based upon the Company’s
normal performance review practices. Effective as of the date of any change to
Executive’s Base Salary, the Base Salary as so changed shall be considered the
new Base Salary for all purposes of this Agreement.

 

(b)               Benefits and Other Compensation. Executive shall be entitled
to receive additional benefits and compensation from the Company as follows:

 

(i)                        Twenty (20) days paid vacation in each calendar year
(pro-rated for partial calendar years worked). Unused vacation shall not carry
forward except to the extent expressly provided in the Company’s written
policies.

 

(ii)                        Payment of such premiums (or such portion thereof as
is provided by the Company’s plans) for coverage for Executive and his spouse
and eligible dependents under any insurance plans that the Company may have in
effect from time to time, on terms no less favorable to Executive than those
generally provided to any other executives of the Company;

 

(iii)                       The Company shall allow Executive to participate in
all other Company-wide employee benefits as may, from time to time, be made
available generally to any other executives of the Company, including the
Company’s 401(k) plan;

 

(iv)                         Reimbursement for business travel and other
out-of-pocket expenses reasonably incurred by Executive in the performance of
his duties, including without limitation, mobile phone expenses and membership
fees associated with related professional associations. All reimbursable
expenses shall be subject to any pre-approval process established by Company
policy and shall be appropriately documented in reasonable detail by Executive
upon submission of any request for reimbursement, and in a format consistent
with the Company’s expense reporting policy and shall be reimbursed promptly;

 

(v)                        Executive shall be entitled to such holiday and
personal days as may, from time to time, be made available generally to any
other executives of the Company;

 

(vi)                        Following each year of employment during the Term,
the Company shall reimburse Executive, up to a maximum of $6,000.00 per annum,
for the annual premium paid by the Executive for a term life insurance policy
that will pay a benefit on the death of Executive to one or more beneficiaries
designated by the Executive from time to time; and

 

(vii)                        Executive shall be entitled to such other benefits
as may, from time to time, be made generally available to executive officers of
the Company, excluding any individually negotiated benefits in place prior to
the date of this Agreement, including, without limitation, any tax gross-ups.

 



2

 

 

(c)               Annual Incentive Bonus. Executive shall receive an incentive
bonus for each complete or partial fiscal year of the Company that ends during
the Term (the “Incentive Bonus”), subject to the terms of this Agreement and
achievement of the applicable performance goals. With respect to each fiscal
year during the Term, Executive’s target Incentive Bonus shall be 90% of his
Base Salary for such year, it being understood that Executive may earn a greater
or lesser amount based on the level of achievement of the applicable performance
goals. The Incentive Bonus shall be pro-rated for any partial fiscal year. The
Compensation Committee shall establish, in consultation with Executive, the
applicable performance goals required to be met by Executive in connection
therewith no later than March 15th of such fiscal year. Executive’s actual
Incentive Bonus amount for a particular year shall be determined by the
Compensation Committee based on Executive’s achievement of such performance
goals. For the 2020 fiscal year, Executive shall be entitled to receive a
pro-rated Incentive Bonus based on achievement of the performance goals to be
established by the Compensation Committee for the balance of the fiscal year,
which shall include, without limitation, Executive’s presenting to the Board, on
or before December 31, 2020, a commercial go-to-market plan for Cortropin and a
three-year strategic plan for the Company. The Company shall pay any Incentive
Bonus earned no later than March 15th of the next fiscal year. Except as
provided in Sections 3(e) or 8, as applicable, Executive shall not be entitled
to receive an Incentive Bonus payment for any fiscal year unless Executive is
employed by the Company (or any subsidiary of the Company) on the last day of
such fiscal year.

 

(d)               Long-Term Incentive Awards. Executive shall receive annual
long-term incentive awards under the ANI Pharmaceuticals, Inc. Sixth Amended and
Restated 2008 Stock Incentive Plan (the “ANI Stock Plan”) or any successor plan,
in such forms and in such amounts as determined in the sole discretion of the
Compensation Committee taking into account, among other things, the
comparability data of the Company’s relevant peer group. On the Commencement
Date, Executive will be granted equity in the Company with an aggregate grant
date fair value of $3,500,000 (the “Equity Value”), which shall be split between
two awards as follows: 75% in the form of a stock option to purchase shares of
Company common stock and 25% in the form of a restricted stock award (the
“Inducement Award”).

 

(i)        Stock Option. On the Commencement Date, the Company shall grant
Executive a nonstatutory stock option to purchase that number of shares of the
Company’s common stock equal to the quotient of (x) 75% of the Equity Value
divided by (y) the Black-Scholes value of a share of Company common stock, as
determined based on the volume weighted average of the closing price for the
Company’s stock price for the ten (10) trading days ending on, and including,
the Commencement Date (the “Option”). The exercise price per share will be equal
to the closing stock price per share on the date the Option is granted.
Executive should consult with Executive’s own tax advisor concerning the tax
risks associated with accepting an option to purchase a share of the Company’s
common stock. The term of the Option shall be ten (10) years, subject to earlier
expiration in the event of the termination of Executive’s services to the
Company. The Option shall be granted as a non-plan inducement grant in
compliance with the applicable rules of the Nasdaq Stock Market. The Company
will register the shares underlying the Option concurrently with the next
registration of shares under the ANI Stock Plan but in no event later than the
date any portion of the Option becomes exercisable. Although the Option will not
be granted under the ANI Stock Plan, it will be subject to the terms and
conditions of a stock option agreement to be entered into by and between
Executive and the Company, which shall be the most recent publicly filed form
with the SEC for use with the ANI Stock Plan except as otherwise provided in
this Agreement. Subject to any vesting acceleration rights Executive may have,
the Option shall vest as to twenty-five percent (25%) of the total shares
subject to the Option on each annual anniversary of the Commencement Date, so
that the Option will be fully vested four (4) years from the Commencement Date,
subject to Executive continuing to provide services to the Company through each
vesting date.

 

(ii)       Restricted Stock Award. On the Commencement Date, the Company shall
grant Executive a restricted stock award with respect to that number of shares
of the Company’s common stock equal to the quotient of (x) 25% of the Equity
Value divided by (y) the volume weighted average of the closing price of the
Company’s stock price for the ten (10) trading days ending on, and including,
the Commencement Date (the “RSA”). Executive should consult with Executive’s own
tax advisor concerning the tax risks associated with accepting a restricted
stock award. The RSA will be subject to the terms and conditions of the Stock
Plan and a restricted stock award agreement to be entered into by and between
Executive and the Company, both of which documents are incorporated herein by
reference. The award agreement shall be the most recent publicly filed form with
the SEC for use with the ANI Stock Plan except as otherwise provided in this
Agreement. Subject to any vesting acceleration rights Executive may have, the
RSA will vest as to twenty-five percent (25%) of the total shares subject to the
RSA on each annual anniversary of the Commencement Date, so that the RSA will be
fully vested four (4) years from the Commencement Date, subject to Executive
continuing to provide services to the Company through each vesting date

 

(e)               No Other Compensation or Benefits; Payment. The compensation
and benefits specified in this Section 2 shall be in lieu of any and all other
compensation and benefits, provided, however, that nothing in this Agreement
shall prevent the Board from increasing the Base Salary or awarding additional
incentive compensation to Executive in its sole and absolute discretion. Payment
of all compensation and benefits to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

 



3

 

 

(f)                 Cessation of Employment. In the event Executive shall cease
to be employed by the Company for any reason, then Executive’s compensation and
benefits shall cease on the date of such cessation of employment, except as
otherwise provided herein or in any applicable Company employee benefit plan or
program.

 

(g)               Taxes. Executive shall make payment of all required taxes,
whether Federal, state, provincial or local in nature, including but not limited
to income taxes, Social Security taxes, Federal Unemployment Compensation taxes
that are required to be paid by him pursuant to any applicable law. The Company
shall have the right to withhold from the sums payable to Executive hereunder
such amounts, if any, as may be required by the Internal Revenue Code of 1986,
as amended (the “Code”) or any other like statute which is, or may become,
applicable to the provisions hereof.

 

3.                  Term; Termination; Rights on Termination. The term of this
Agreement shall begin on the Commencement Date and continue until terminated in
accordance with the provisions of this Agreement (the “Term”). This Agreement
and Executive’s employment may be terminated in any one of the following ways:

 

(a)               Death. The death of Executive shall immediately terminate this
Agreement.

 

(b)               Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall not have performed his material
duties hereunder on a full-time basis for either (a) one hundred and twenty
(120) consecutive days or (b) one hundred and eighty (180) days in any
consecutive twelve (12) months (“Disability”), Executive’s employment under this
Agreement may be terminated by the Company upon thirty (30) days’ written notice
if Executive is unable to resume performing his material duties at the
conclusion of such notice period. Executive’s compensation during any period of
Disability prior to the Termination Date shall be the amounts normally payable
to him in accordance with his then current annual Base Salary.

 



4

 

 

(c)               Termination.

 

(i)                                                                  For Good
Cause. The Company may terminate this Agreement immediately (subject to any
applicable notice and cure period set forth below) upon written notice (the
“Termination Notice”) to Executive for “Good Cause”, which shall be defined as
Executive’s: (A) conviction of or plea of nolo contendere to a felony or any
other crime involving fraud or dishonesty; (B) material breach of this Agreement
which is not cured within twenty (20) days of written notice to Executive or
which constitutes a second instance of the same breach within a single calendar
year; (C) intentional or willful breach of any material published corporate
policy of the Company that is generally applicable to executives of the Company,
which remains uncured after twenty (20) days’ written notice thereof to
Executive or which constitutes a second violation of such policy within a single
calendar year; (D) gross negligence or willful misconduct in performing his
duties hereunder, or the willful failure to follow lawful directives of the
Board (unless due to death or Disability), which is not cured within twenty (20)
days of written notice to Executive or which constitutes a second instance of
any breach within a single calendar year; (E) acts or omissions or course of
conduct that constitute fraud or embezzlement; (F) acts or omissions or course
of conduct that constitute dishonesty, misrepresentation, misappropriation or
deliberate injury or attempted injury by Executive having a material adverse
effect on the reputation, business or assets of the Company and its subsidiaries
taken as a whole, which is not cured within twenty (20) days of written notice
to Executive or which constitutes a second instance of any breach within a
single calendar year; or (G) if the Executive is debarred pursuant to Section
306 of the United States Federal Food, Drug and Cosmetics Act (21 U.S.C §§301 et
seq.) or 42 U.S.C. §1320a-7. In the event of a termination for Good Cause,
Executive shall have no right to any severance compensation. The Company shall
not have the right to terminate Executive for Good Cause unless it delivers a
Termination Notice to the Executive within sixty (60) days of a member of the
Board becoming aware of the occurrence of the event set forth in clauses (A)
through (G), as applicable. The Company shall set forth in the Termination
Notice a detailed description of the grounds for which Executive is being
terminated for Good Cause and, to the extent curable under clause (B), (C), (D)
or (F) as applicable, Executive shall be afforded a reasonable opportunity to
appear (with counsel) before the Board to contest the existence of Good Cause,
and Executive shall have the right to cure such matters to the extent provided
above; provided, however, that during the period from the provision of the
Termination Notice until the date that Executive appears before the Board
pursuant to the forfoing, the Board, in its discretion, may place Executive on
administrative leave. In the event Executive does cure such matters in
accordance with and to the extent permitted by the foregoing provisions, then
the Company shall not be entitled to terminate Executive for Good Cause with
respect to such cured matters, except as provided in clauses (B), (C), (D) and
(F). To the extent curable under clause (B), (C), (D) or (F) as applicable,
cessation of the conduct alleged to constitute Good Cause thereunder shall be
deemed to constitute a sufficient cure.

 

(ii)                                                                  Without
Good Cause. In addition to the provisions of Section 3(c)(i), the Company may,
at any time, terminate this Agreement upon thirty (30) days’ written notice to
Executive, if such termination is approved by the Board (any such termination
other than for Good Cause being a termination “Without Good Cause”). In the
event of such a termination, Executive shall have the right to receive severance
compensation as set forth below in Sections 3(e) or 8, as applicable.

 

(iii)                                                                 
Termination by Executive for Good Reason. The Executive shall be entitled to
resign or otherwise terminate his employment for Good Reason. In the event of
such a termination, Executive shall have the right to receive severance
compensation as set forth below in Sections 3(e) or 8, as applicable. For
purposes hereof, “Good Reason” shall mean the occurrence of any of the following
that is not cured within thirty (30) days of Executive’s written notice that the
occurrence constitutes Good Reason: (A) a material reduction of Executive’s
position, title, authority, duties, or responsibilities with Company; (B) a
change in the reporting structure as set forth in Section 1(b) or a failure of
the Board to nominate Executive to the Board; (C) the Company ceasing to be a
public company unless it becomes a subsidiary of a public company for which
Executive becomes the chief executive officer; (D) a reduction of Executive’s
Base Salary or target bonus opportunity; (E) a material breach by Company of
this Agreement; or (F) requiring Executive to move or relocate Executive’s
primary place of employment from his then existing home office (or other
location consented to by Executive) by more than 35 miles; provided that (1) any
notice of Good Reason must be given by Executive to the Company within sixty
(60) days of the date Executive becomes aware of the occurrence set forth in
clauses (A) – (F) above and (2) any resignation by Executive while the Company
has “Good Cause” for termination of Executive and as to which it has previously
given written notice to Executive of the basis of such Good Cause prior to the
resignation, shall not be considered to be a resignation without Good Reason.
The Executive shall not have the right to terminate his employment for Good
Reason unless the Executive actually terminates employment within ninety (90)
days following delivery of the Executive’s written notice of Good Reason.

 



5

 

 

(iv)                        Termination by Executive Without Good Reason.
Executive may resign without Good Reason on thirty (30) days’ prior written
notice to the Company. If Executive so resigns or otherwise terminates his
employment for any reason, he shall have no right to any severance compensation.

 

(d)               Payment Through Termination. Upon termination of this
Agreement for any reason provided above, Executive shall be entitled to receive
(i) all compensation earned as of the Termination Date, (ii) all benefits and
reimbursements due through the Termination Date, (iii) vested benefits accrued
through the Termination Date under the Company’s benefits plans which shall be
payable in accordance with the terms of such plans, and (iv) unless Executive’s
employment is terminated by the Company for Good Cause, the full Incentive Bonus
otherwise earned and payable to Executive for the fiscal year ending immediately
prior to his Termination Date, based on actual performance and to be paid when
Incentive Bonus payments for the applicable fiscal year are paid to other
executives. Additional compensation subsequent to termination, if any, shall be
due and payable to Executive only to the extent and in the manner expressly
provided herein. All other rights and obligations under this Agreement shall
cease as of the Termination Date, except that Executive’s obligations under
Sections 4, 5, 6, 7 and 9 and Executive’s rights under Section 11 shall survive
such termination in accordance with their terms.

 

(e)               Severance Payments Due Upon Termination by Company Without
Good Cause or by Executive for Good Reason. Except in the event of a termination
of employment in connection with a Change in Control as provided in Section 8
below in which case the provisions thereof shall apply and Executive shall not
be entitled to receive payments under this clause (e):

 

(i)                        If (x) Executive’s employment is terminated by the
Company Without Good Cause, whether before or after the Commencement Date, or by
Executive with Good Reason after the Commencement Date, (y) Executive executes a
general release of all claims and rights that Executive may have against the
Company and its related entities and their respective stockholders, members,
officers, directors, managers and employees relating to Executive’s employment
and/or termination (other than claims and rights for compensation and benefits
provided for hereunder) in the form attached hereto as Exhibit A (the “Release”)
during the period commencing on Executive’s termination of employment and ending
sixty (60) days after Executive’s termination of employment or on such earlier
date as specified by the Company in such Release (the “Release Period”) and does
not revoke such Release before it becomes effective, binding and irrevocable,
and (z) Executive complies with the surviving obligations contained in Sections
4, 5, 6, 7 and 9, then the Company shall:

 

(A) continue to pay Executive his then current Base Salary, payable in regular
installments in accordance with the Company’s standard payroll procedures but no
less frequently than bi-monthly procedures for a period equal to 24 months
following the Termination Date (the “Severance Period”);

 

(B) if Executive elects to receive continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), pay Executive
on a monthly basis for a period of eighteen (18) months following the
Termination Date, an amount equal to a percentage (based on the portion of the
monthly premium costs covered by the Company for Executive's group health,
dental and/or vision coverage in effect as of the Termination Date), of
Executive’s monthly COBRA premium payment (if any) under the Company’s group
health, dental and vision plans; provided, however, that the obligations of the
Company under this clause (B). shall cease upon Executive becoming eligible to
participate in a plan of another employer providing substantially similar group
health benefits to Executive and his eligible family members and dependents or
upon termination of Executive’s COBRA coverage;

 

(C) if such termination occurs after June 30th in any calendar year, pay
Executive a pro-rated Incentive Bonus for the fiscal year during which
Executive’s employment is terminated (prorated based on the days elapsed in such
fiscal year through the Termination Date);

 

(D) a lump sum cash payment equal to the Executive’s annual maximum Incentive
Bonus Amount, payable on the first payroll date following each of the next two
(2) anniversaries of the Termination Date (all of the payments in clauses (A) -
(D) together, the "Severance Payments"); and

 

(E) all of the Executive’s options to purchase the common stock of the Company
and any awards of restricted common stock received by Executive in each case
that were subject to vesting shall vest with respect to that number of shares
subject thereto that would have vested during the Severance Period had Executive
remained employed by the Company during such period, and such vested options
(after taking into account the vesting acceleration) shall remain exercisable
through the eighteen (18) month anniversary of the Termination Date (but in no
event beyond the original term of the equity award), it being understood that to
the extent any options that are intended to be “incentive stock options” for
purposes of Section 422 of the Internal Revenue Code are exercised after the
three month anniversary of the Termination Date, such options will cease to be
treated as “incentive stock options” for purposes of Section 422 of the Internal
Revenue Code; and

 



6

 

 

(F) if such termination of employment occurs prior to the Commencement Date, the
Company will grant the Inducement Award or provide the economic equivalent
(which Award shall be treated as outstanding on the date of termination for
purposes of clause (E) above).

 

(ii)                        The amount of the Incentive Bonus payments described
in clause (i)(C) shall be determined based on the maximum Incentive Bonus for
such fiscal year and shall be paid to Executive when Incentive Bonus payments
for the applicable fiscal year are paid to other executives of the Company.

 

(iii)                        All Severance Payments shall be suspended until the
date that the Release becomes effective and irrevocable; provided, however, that
if the Release Period begins in one calendar year and ends in the subsequent
calendar year, the Severance Payments will be suspended until the later of (A)
January 1 of such subsequent calendar year and (B) the date the Release becomes
effective and irrevocable. All Severance Payments that but for the preceding
sentence are due and payable on the date the suspension of Severance Payments
ends will be paid to Executive on the first regularly scheduled payroll payment
date following the date the suspension of Severance Payments ends.

 

(iv)                        It is acknowledged and agreed that Executive shall
not be required to mitigate the amount of any payment provided for in this
Section 3(e) by seeking other employment or otherwise and Severance Payments
will not be offset for any reason.

 

(f)                 Resignation. Regardless of the reason for the Termination of
Employment (as defined below), Executive shall, effective as of Termination Date
(as defined below), be deemed to have resigned from the Board and any positions
as an officer of the Company and shall complete any paperwork requested by the
Company to document such resignation(s).

 

4.                  Non-Solicitation; Non-Competition.

 

(a)               General. The Parties acknowledge that Executive has and will
continue to perform essential services for the Company, its employees and its
stockholders during the Term and Executive will be exposed to and given access
to and work with a considerable amount of Confidential Information and he has
and will continue to become familiar with the Company’s and its controlled
affiliates’ trade secrets, methods of doing business, business plans and other
valuable Confidential Information concerning the Company and its controlled
affiliates and their customers and suppliers and that his services have been and
will be of special, unique and extraordinary value to the Company and its
affiliates. The Parties also expressly recognize and acknowledge that (i) the
personnel of the Company have been trained by and are a valuable to the Company
that that it will incur substantial recruiting and training expenses if the
Company must hire new personnel or retrain existing personnel to fill vacancies
and (ii) it could seriously impair the good will and diminish the value of the
Company’s business should Executive compete with the Company in a manner
prohibited by this Agreement. The Parties acknowledge that the covenants have an
extended duration, however they agree that these covenants are reasonable and
necessary for the protection of the Company, its stockholders and employees. For
these and other reasons and the fact there are many other employment
opportunities available to Executive if his employment is terminated, the
Parties, are in full and complete agreement that the restrictive covenants in
this Section 4 are fair and reasonable and are entered into freely, voluntarily
and knowingly.

 



7

 

 

(b)               Non-Competition. During the Term and for the Applicable
Restricted Period thereafter, Executive shall not, without the prior written
consent of the Company, thereafter, directly or indirectly: (i) own, manage,
operate, finance, join, advise, consult with or perform services for (or
supervise or oversee those doing so), or control or participate in the
ownership, management, operation, financing or control of, any Person engaged in
any Competitive Activity; (ii) serve as an officer, director, shareholder,
employee, partner, member. Manager, agent, representative, advisor, volunteer,
consultant, contractor, creditor or otherwise of, any Person engaged in a
Competitive Activity, or (iii) except as permitted below, own any interest in,
consult with, render services to or otherwise assist any Person that does
anything contemplated by the foregoing clauses (i) and (ii), unless in any case:
(A) the revenue or profit from such Competitive Activities do not, in the
aggregate comprise more than 5% of the aggregate revenues or profits of such
Person and (B) Employee is not directly employed by or directly managing the
business or division of such Person that is engaged in the Competitive
Activities (it being understood that being employed as President, Chief
Executive Officer or Chief Financial Officer of a company falling within the
exception set forth in clause (A) above should be deemed to violate the
restriction contained in this clause (B). Nothing herein will prohibit Executive
from being a passive owner of less than 5% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.

 

(c)               Non-solicitation of Executives. During the Term and for the
Applicable Restricted Period thereafter, Executive will not, directly or
indirectly, in any manner (whether on his own account, as an owner, operator,
officer, director, partner, manager, employee, agent, contractor, consultant or
otherwise): (i) recruit, solicit or otherwise attempt to employ or retain any
current employee of or consultant to the Company or any of its controlled
Affiliates (or any Person who was an employee of or consultant to the Company
within the prior six (6) month period), (ii) induce or attempt to induce any
current employee of, or consultant to, the Company or any of its controlled
Affiliates (or any Person who was an employee of or consultant to the Company
within the prior six (6) month period), to leave the employ of the Company or
any such controlled Affiliates, or in any way interfere with the relationship
between the Company or any of its controlled Affiliates and any of their
employees or consultants or (iii) employ or retain any Person who was an
employee of or consultant to the Company or any of its controlled Affiliates
within the prior six (6) month period; provided, however, that the foregoing
restriction shall not restrict (A) general advertisements or listing for
employment openings not specifically targeted at employees of the Company; or
(B) hiring or offering to hire any person as a result of such general
advertisements or any employee or consultant who was terminated by the Company.

 



8

 

 

(d)               Non-disparagement. Executive agrees not to make any negative
or disparaging statements or communications regarding either the Company or its
affiliates or any of their respective operations, officers, directors or
stockholders. The Company agrees to instruct its officers and directors not to
make any negative or disparaging statements or communications regarding
Executive. The covenant contained in this Section 4(d) shall not prevent either
Party from providing truthful testimony in proceedings to enforce or defend
their rights under this Agreement.

 

(e)               Covenants Separate. The covenants in this Section 4 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.

 

(f)                 Independent. All of the covenants in this Section 4 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of such covenants. The existence of any claim or
cause of action by the Executive against the Company or any of its affiliates,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of the provisions of Section 4, which will be
enforceable notwithstanding the existence of any breach by the Company (other
than a breach by the Company of its applicable payment obligations under
Sections 3 or 8). Notwithstanding the foregoing, Executive will not be
prohibited from pursuing such claims or causes of action against the Company.
Executive shall inform any future employer of his obligations under Section 4 of
this Agreement.

 

(g)               Prohibitions. Notwithstanding any of the foregoing, if any
applicable law shall reduce the time period during which or the geographic scope
in which Executive shall be prohibited from engaging in any competitive activity
described in Section 4(b) hereof, the period of time for which Executive shall
be prohibited pursuant to Section 4(b) hereof shall be the maximum time
permitted by law.

 

(h)               Definitions. For purposes of this Agreement, the following
terms have the following meanings:

 

(i)                        “Applicable Restricted Period” means: (A) Other than
in connection with a Change in Control, either (1) in the event of a termination
without Good Cause or For Good Reason, the Severance Period or (2) in the event
of a termination for Good Cause or without Good Reason or due to Disability, one
(1) year; and (B) in connection with a Change in Control, the CIC Severance
Period. Notwithstanding the foregoing, in the event of a termination without
Good Cause or for Good Reason or in connection with a Change in Control,
Executive may elect, by delivering written notice to the Company at any time
after the second anniversary of his termination date, to waive his right to
receive any further severance amounts, in which case the Applicable Restricted
Period shall terminate on the date of delivery of such notice.

 



9

 

 

(ii)                        “Brand Company Product” means a Company Product that
is marketed (or anticipated to be marketed) under a New Drug Application, with
the exception of any authorized generic product, which will be considered a
“Generic Company Product.”

 

(iii)                        “Company Products” means the pharmaceutical
products that are manufactured, marketed, distributed, sold or licensed by the
Company or are in the Company's pipeline of products as of the Termination Date;
provided, that a product (other than Corticotropin) shall not be deemed a
“Company Product” as that term is used herein if the revenues and/or projected
revenues attributable to such product accounted for (or are projected to account
for) less than 5% of the net revenues of the Company for the most recent period
of 12 complete calendar months preceding the Termination Date and for any period
of 12 complete calendar months beginning on the first day of the calendar month
in which the Termination Date occurs and ending on the second anniversary of
such date. For the avoidance of doubt, Corticotrophin shall be deemed a Company
Product regardless of the net revenues accounted for or projected to be
accounted for by it.

 

(iv)                        “Competitive Activity” - means, as of any relevant
date:

 

(A) With respect to the Generic Company Products, the development,
manufacturing, marketing, distribution or sale, or licensing of any
pharmaceutical product in the Territory (1) that is an AB-rated generic
equivalent of the same Reference Listed Drug product as a Generic Company
Product and for which there are four or fewer AB-rated generic equivalent
competitors or (2) that is a direct competitor of any Company Product that is a
DESI Product and that utilizes the same active pharmaceutical ingredients as
such DESI Product;

 

(B) With respect to the Brand Company Products, the development, manufacturing,
marketing, distribution or sale, or licensing of: (1) any pharmaceutical product
in the Territory that is an AB-rated generic equivalent of a Brand Company
Product and (2) for which either (I) there are three or fewer AB-rated generic
equivalent competitors or (II) AB-rated generic equivalents have been available
for commercial sale in the Territory for no more than three years; and

 

(C)       The development, manufacturing, marketing, distribution or sale, or
licensing of any product utilizing Corticotropin as the active pharmaceutical
ingredient.

 



10

 

 

(v)                        “DESI Product” means the following Company Products:
(A) esterified estrogen methyltestosterone and (B) opium tincture.

 

(vi)                        “Generic Company Product” means a Company Product
that is (A) marketed (or anticipated to be marketed) under an Abbreviated New
Drug Application and/or (B) any authorized generic product.

 

(vii)                        “Person” means any individual, corporation,
partnership, group. Association or other person, as such term is used in Section
13(d) or Section 14(d) of the Securities Exchange Act of 1934, as amended, other
than the Company and its affiliates.

 

(viii)                        “Termination Date” means the effective date of the
Termination of Employment.

 

(ix)                        “Termination of Employment” means the (i)
termination of Executive's employment relationship with the Company and all of
its Affiliates or (ii) change in Executive's employment relationship with the
Company considered a “separation from service” under Section 409A of the Code.

 

(x)                        “Territory” means the United States and its
territories and possessions and anywhere else in the world where, as of the
Termination Date, the Company is manufacturing, marketing, distributing or
selling or licensing any Company Product.

 

5.                  Inventions. Executive hereby assigns and agrees to assign
all his interests in Inventions (as defined below) and tangible embodiments
thereof and all intellectual property and proprietary rights therein to the
Company or its nominee. The term “Inventions” means any and all ideas
inventions, improvements, technology, know-how and discoveries, whether
patentable or not and whether a Trade Secret (defined below) or not, and any and
all works of authorship (as defined in Section 102 of the U.S. Copyright Act),
trademarks, trade names, slogans, logos, processes patents and other
intellectual property, which are conceived or made by Executive, solely or
jointly with another person or persons, during the Term and which Executive
makes or conceives as a result of or in connection with his employment by the
Company or with the use of any of the Company’s personnel, equipment, resources
or other assets. Executive agrees that all Inventions shall be deemed works
made-for-hire for the Company within the meaning of the copyright laws of the
United States or any similar or analogous law or statute of any other
jurisdiction, and accordingly, the Company shall be the sole and exclusive
author and owner of all copyrights and copyright rights in the Inventions for
all purposes and in any and all media and means now known or which may hereafter
be devised, throughout the universe in perpetuity. Should any arbitrator or
court of competent jurisdiction ever hold that the Inventions do not constitute
works made-for-hire, Executive hereby irrevocably assigns to the Company, and
agrees that the Company shall be the sole and exclusive owner of, all right,
title and interest in and to all copyrights and copyright rights in the
Inventions. Executive reserves no rights with respect to any Inventions.
Executive agrees that in furtherance of the foregoing, he shall deliver to the
Company all tangible embodiments of the Inventions in his possession, custody or
control and execute and deliver to the Company all such documents, including,
without limitation, patent and copyright applications and assignments, as the
Company reasonably shall deem necessary to further document the Company’s
ownership rights in the Inventions or tangible embodiments thereof and to
provide the Company the full and complete benefit thereof. Without limiting the
foregoing, Executive further agrees to cooperate with and assist the Company, at
the Company’s expense, with all lawful efforts of the Company to protect,
register, obtain, establish, acquire, prosecute, maintain, perfect, enforce
and/or defend the Company’s rights in or to the Inventions, including, without
limitation, executing and delivering to the Company any and all instruments or
documents and/or providing testimony requested by the Company for any such
purpose. Executive acknowledges and agrees that Executive is not entitled to any
additional compensation for any of his obligations under this Section 5, except
for the reimbursement of reasonable and necessary expenses incurred by Executive
in performing his obligations hereunder.

 



11

 

 

6.                  Confidential Information and Trade Secrets. Executive
acknowledges and agrees that all Confidential Information (defined below), and
Trade Secrets (defined below) obtained, conceived or compiled by (solely or
jointly with another person or persons) or disclosed to Executive shall be and
remain, as between Executive and the Company, the exclusive property of the
Company and shall be subject at all times to the Company’s discretion and
control. Executive agrees that the Confidential Information constitutes a
protectable business interest of the Company and its affiliates and covenants
and agrees that at all times during the terms and at all times following the
Termination of Employment, Executive will not, directly or indirectly, disclose
and Confidential Information to any third party or use, any such Confidential
Information or Trade Secrets, except only (i) as is required by Executive to
perform his duties under this Agreement for the benefit of the Company, (ii) in
order to enforce or defend his rights under this Agreement or other written
agreement between Executive and the Company (or its Affiliates), or (iii) as
required by law. Notwithstanding the foregoing, Executive shall not be
considered to have breached his obligations under this Agreement by the use of
Residuals (as defined below).

 

For purposes hereof, “Confidential Information” means and means any and all
confidential, proprietary or Trade Secret information of the Company or its
controlled affiliates not within the public domain, whether disclosed, directly
or indirectly, verbally, in writing (including electronically) or by any other
means in tangible or intangible form, including that which is conceived or
developed by Executive, applicable to or in any way related to: (i) the present
or future business activities, products and services, and customers of the
Company or its controlled affiliates; (ii) the research and development of the
Company or its controlled affiliates; or (iii) the business of any customers or
suppliers of the Company or its controlled affiliates. Such Confidential
Information includes the following property or information of the Company or its
controlled affiliates, by way of example and without limitation, trade secrets,
processes, formulas, data, program documentation, customer lists, pricing
information, designs, drawings, algorithms, source code, object code,
technology, formulae, models, know-how, improvements, pharmaceutical drug and/or
devise technologies, inventions, licenses, techniques, all plans or strategies
for marketing, development and pricing, government filings and/or reports,
inventions, research, development, schematics, designs, test methods and
samples, documents, agreements, business plans, financial statements, profit
margins and all information concerning existing or potential clients, suppliers
or vendors. Confidential Information of the Company also means all similar
information disclosed to the Company by third parties that is subject to
confidentiality obligations.

 



12

 

 

The Company shall not be required to advise Executive specifically of the
confidential nature of any such information, nor shall the Company be required
to affix a designation of confidentiality to any tangible item, in order to
establish and maintain its confidential nature. Notwithstanding the preceding to
the contrary, Confidential Information shall not include general industry
information or information that is publicly available or readily discernable
from publicly available products or literature; information that the Executive
lawfully acquires from a source other than the Company or its controlled
Affiliates or any customer or supplier of the Company or any of its controlled
Affiliates (provided that such source is not bound by a confidentiality
agreement with the Company or any of its controlled Affiliates); information
that is required to be disclosed pursuant to any law, regulation, rule of any
governmental body or authority, or stock exchange, or court order; or
information that reflects Executive’s own skills, knowledge, know-how and
experience gained prior to employment or service and outside of any connection
to or relationship with the Company or any of its controlled Affiliates, or the
predecessors of any such entities.

 

For purposes hereof, the term “Trade Secret” shall have the meaning given in the
Delaware enactment of the Uniform Trade Secrets Act, and shall include, without
limitation, the whole or any portion or phase of any scientific or technical
information, design, process, formula, concept, data organization, manual, other
system documentation, or any improvement of any thereof, in any case that is
valuable and secret (in the sense that it is not generally known to the
Company’s competitors).

 

For purposes hereof, the term “Residuals” means Confidential Information to
which Executive had authorized access that is retained in nontangible form (for
example, without limitation, not digital, written or other documentary form,
including, without limitation, tape, disk or other media) in Executive’s unaided
memory, provided that the source of such Confidential Information has become
remote (for example, without limitation, as a result of the passage of time or
Executive’s subsequent exposure to information of a similar nature from another
source without any breach of any confidentiality obligation) such that Executive
in good faith can no longer specifically identify the source of such
Confidential Information and that Executive in good faith believes is not
Confidential Information.

 

Notwithstanding the foregoing, the U.S. Defend Trade Secrets Act of 2016
(“DTSA”) provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (iii)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, DTSA provides that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

 



13

 

 

7.                  Return of Corporation Property; Termination of Employment.
At such time as Executive’s employment with the Company is terminated for any
reason, he shall be required to participate in an exit interview for the purpose
of assuring a proper termination of his employment and his obligations
hereunder. On or before the actual date of his termination of employment with
the Company, Executive shall return to the Company all records, materials and
other physical objects relating to his employment with the Company, including,
without limitation, all Company credit cards, computers, personal digital
assistants and access keys and all materials and things embodying, relating to,
containing or derived from any Inventions, Trade Secrets or Confidential
Information.

 

8.                  Change in Control.

 

(a)               If, and only if, the Change in Control Conditions have been
met, then, subject to Executive's continued compliance with the terms and
conditions of this Agreement, including under Sections 4, 5, 6, 7 and 9 which
will continue, Executive will become entitled to the following as severance
benefits (“CIC Benefits”) (CIC Benefits will not be considered compensation or
earnings under any pension, savings or other retirement plan of the Company
unless so provided under the terms of the applicable plan):

 

(i)                        The Company shall continue to pay Executive his
current Base Salary during the CIC Severance Period, which amounts will be paid
by the Company in regular installments in accordance with the Company’s standard
payroll practices, but no less frequently than bi-monthly.

 

(ii)                        Not later than the last to occur of: (A) the
Termination Date and (B) ten (10) days following the consummation of a Change in
Control (either such date, a “Bonus Payment Date”), the Company shall pay to
Executive a lump sum cash payment equal to the Applicable Percentage of the
Executive's maximum target Incentive Bonus established for the calendar year in
which the Termination of Employment occurs (100% of such maximum target bonus,
the “Bonus Amount”). In addition, the Company shall also pay to Executive a lump
sum cash payment equal to the Bonus Amount on each of the next three (3)
anniversaries of the Bonus Payment Date. As used herein, the term “Applicable
Percentage” shall mean the following (expressed as a percentage): (x) the number
of days elapsed between January 1 of the year in which the Termination Date
occurs and such Termination Date, divided by (y) 365.

 

(iii)                        If Executive elects to receive continuation
coverage under COBRA, the Company shall pay to Executive on a monthly basis
during the CIC Severance Period, an amount equal to a percentage (based on the
portion of the monthly premium costs covered by the Company for Executive’s
group health, dental and/or vision coverage under the Company’s group health,
dental and vision plans in effect as of the date on which the Termination of
Employment occurs), of Executive's monthly COBRA premium payment (if any) under
the Company’s group health, dental and vision plan; provided, however, that the
obligations of the Company under this clause (iii) shall cease upon Executive
becoming eligible to participate in a plan of another employer providing
substantially similar group health benefits to Executive and his eligible family
members and dependents or upon termination of Executive’s COBRA coverage.

 



14

 

 

(iv)                        all of the Executive's options to purchase the
common stock of the Company and any awards of restricted common stock received
by Executive in each case that were subject to vesting, shall vest in their
entirety and such vested options (after taking into account the vesting
acceleration) shall remain exercisable through the expiration date of such
options, it being understood that to the extent any options that are intended to
be “incentive stock options” for purposes of Section 422 of the Internal Revenue
Code are exercised after the three month anniversary of the Termination Date,
such options will cease to be treated as “incentive stock options” for purposes
of Section 422 of the Internal Revenue Code.

 

(v)                        If Executive’s termination of employment occurs prior
to the Commencement Date, the Company will grant the Inducement Award or the
economic equivalent (which Award shall be treated as outstanding on the date of
termination for purposes of clause (iv) above.

 

(vi)                        The Company shall pay up to $10,000 for
out-placement counseling and assistance provided by a reputable out-placement
firm selected by the Company; provided that such payment will only be available
if such service is engaged no later than 90 days after the date on which
Executive’s employment by the Company terminates.

 

(vii)                        If it is determined (by the reasonable computation
of the Company’s financial or tax advisors), that any compensation received (or
deemed to be received) by Executive from the Company pursuant to this Section 8
(collectively, the “Potential Parachute Payments”) is or will become subject to
any excise tax under Section 4999 of the Code or any similar tax payable under
any United States federal, state, local or other law (such excise tax and all
such similar taxes collectively, “Excise Taxes”), then such Potential Parachute
Payments shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Potential Parachute Payments that would
result in no portion of the Potential Parachute Payments being subject to the
Excise Tax; or (y) the largest portion, up to and including the total, of the
Potential Parachute Payments, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Potential Parachute Payments. Any reduction made pursuant to this Section 8
shall be made in accordance with the following order of priority: (i) stock
options whose exercise price exceeds the fair market value of the optioned stock
(“Underwater Options”) (ii) Full Credit Payments (as defined below) that are
payable in cash, (iii) non-cash Full Credit Payments that are taxable, (iv)
non-cash Full Credit Payments that are not taxable (v) Partial Credit Payments
(as defined below) and (vi) non-cash employee welfare benefits. In each case,
reductions shall be made in reverse chronological order such that the payment or
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first payment or benefit to be reduced (with
reductions made pro-rata in the event payments or benefits are owed at the same
time). “Full Credit Payment” means a payment, distribution or benefit, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment (as defined in Section 280G of the Code) by one
dollar, determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment.

 



15

 

 

(b)               It is acknowledged and agreed that Executive shall not be
required to mitigate the amount of any payment provided for in this Section 8 by
seeking other employment or otherwise. It is further acknowledged that the CIC
Benefits payable under this Section 8 shall only be applicable to the first
Change in Control to occur after the date hereof and not in the event of any
subsequent Change in Control. In addition, the benefits provided for under
Sections 3(e) and 8 are mutually exclusive; in the event Executive receives CIC
Benefits, then he shall not be eligible to receive Severance Payments under
Section 3(e) and the CIC Benefits shall be the only payments received following
the termination of his employment with the Company. Any Severance Payments
already received by Executive if the Termination Date has occurred prior to a
Change in Control, shall be deemed to have been CIC Benefits upon consummation
of a Change in Control for purposes of this Section 8.

 

(c)               In order for Executive to be eligible to receive and to
continue to receive the CIC Benefits as set forth in this Section 8: (i) upon
Termination of Employment, the Executive must execute a Release during the
Release Period described in Section 3(e) and must not revoke such release before
it becomes effective and irrevocable and (b) the Executive must abide by each of
the other terms and conditions of this Agreement including under Sections 4, 5,
6, 7 and 9. Notwithstanding any provision in this Section 8, any CIC Benefits
payable to Executive before the expiration of the Release Period, shall be
suspended; provided, however, that if the Release Period begins in one calendar
year and ends in the subsequent calendar year, any CIC Benefits will be
suspended until the later of (A) January 1 of such subsequent calendar year and
(B) the date the Release becomes effective and irrevocable. All CIC Benefits
that but for the preceding sentence are due and payable on the date the
suspension of CIC Benefits ends will be paid to Executive on the first regularly
scheduled payroll payment date following the date the suspension of CIC Benefits
ends.

 

(d)               For purposes of this Section 8, the following terms will have
the following meanings:

 

(i)                        “Change in Control” means the consummation of the
first to occur of any transaction in which:

 

(A) one Person (or more than one Person acting as a group) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group) assets of the Company (including its
subsidiaries) that have a total gross fair market value equal to more than 50%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, or

 



16

 

 

(B) one Person, or more than one Person acting as a group, acquires ownership of
equity securities of the Company (including by way of merger, consolidation or
otherwise) that, together with all equity securities of the Company previously
held by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of equity securities of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not include (1) any
transaction effected for reincorporation purposes or (2) any transaction that
does not constitute a change of ownership of the Company or a substantial
portion of its assets within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v) or (vii).

 

(ii)                        “Change in Control Conditions” means that all of the
following have occurred:

 

(A)       (1) a Termination of Employment by the Company has occurred for any
reason other than for Good Cause or (2) a Termination of Employment by Executive
for Good Reason has occurred, in either case whether before or after the
Commencement Date; and

 

(B)       A Change in Control has been consummated; and

 

(C)       the Termination of Employment, has occurred either: (1) within the
period beginning on the date of the consummation of the Change in Control and
ending on the last day of the 24th month following the consummation of a Change
in Control; or (2) prior to a Change in Control, if such Termination of
Employment was either a condition of the Change in Control or was at the
documented request or insistence of a Person which is a party or an Affiliate of
a party to the transaction that constitutes or results in to the Change in
Control.

 

(iii)                        “CIC Severance Period” means a period of thirty-six
(36) months following the later of either (A) the Termination Date or (B) the
date on which the consummation of the Change in Control occurs.

 

9.                  Remedies. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of any of the covenants contained
in Sections 4, 5, 6 or 7 because of the immediate and irreparable damage that
such a breach is likely to cause the Company for which it would have no other
adequate remedy, Executive agrees that each of the covenants of Sections 4, 5, 6
or 7 may be enforced by the Company, by permanent, preliminary and temporary
injunctions and restraining orders, in addition to any other remedies allowable
at law or in equity. In addition, in the event of a breach or violation by
Executive of Sections 4, 5, 6 or 7 then, solely for purposes of this Section 9,
the Severance Period or CIC Severance Period, as applicable, will be tolled
until such breach or violation has been duly cured. Executive’s obligations
under Sections 4, 5, 6 and 7 are expressly conditioned upon, and subject to, the
Company’s compliance with its applicable payment obligations under Sections 3
and 8.

 



17

 

 

10.              No Prior Agreements. Executive hereby represents and warrants
to the Company that the execution of this Agreement by Executive and his
employment by the Company and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.

 

11.              D&O Insurance and Indemnification. During the term of this
Agreement and through the sixth (6th) anniversary of the termination of
Executive’s employment, the Company shall maintain coverage for the Executive as
a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals. On the Commencement Date. the Company and
Executive will enter into an indemnification agreement substantially in the form
attached as Exhibit B.

 

12.              Pre-Employment Conditions. For purposes of federal immigration
law, Executive will be required, if Executive has not already, to provide to the
Company documentary evidence of Executive’s identity and eligibility for
employment in the United States. Such documentation must be provided to the
Company within three (3) business days of the Commencement Date, or the
Company’s employment relationship with Executive may be terminated.

 

13.              Section 409A.

 

(a)               The Parties agree to treat any Severance payments made to
Executive pursuant to this Agreement as compensatory payments and to make such
Severance Payments or CIC Benefits through the Company’s payroll. The Company
will deduct and withhold from any such Severance Payments or CIC Benefits all
applicable local, state, federal or other withholding and payroll taxes required
to be deducted and withheld when making Severance Payments or CIC Benefits.

 

(b)               The portion, if any, of the Severance Benefits or CIC Benefits
paid or provided to Executive pursuant to this Agreement that constitutes
deferred compensation for purposes of Section 409A of the Code shall be referred
herein as the “Deferred Compensation Separation Benefits.” Notwithstanding any
provision in this Agreement to the contrary:

 

(i)                        If Executive’s Termination of Employment occurs on or
after October 15 of any calendar year, any Deferred Compensation Separation
Payments that would otherwise be payable to the Executive pursuant to this
Agreement during the calendar year in which such Termination of Employment
occurs shall be suspended until the first payroll payment date following the
later of the first day of the following calendar year or the date the general
release described in Section 4 of this Agreement becomes effective, binding and
irrevocable.

 



18

 

 

(ii)                        If Executive is a “specified employee” (as defined
in 26 C.F.R Section 1.409A-1(i)) at the time of his Termination of Employment,
any such Deferred Compensation Separation Payments that are otherwise payable to
Executive pursuant to this Agreement during the period commencing on Executive’s
Termination of Employment and ending on the earlier of the (x) the last day of
the sixth calendar month beginning after Executive’s Termination of Employment
or (y) the date of Executive’s death (the “Section 409A Specified Employee
Suspension Period”) will be suspended until the first payroll payment date that
occurs on or after the end of the Section 409A Specified Employee Suspension
Period.

 

(c)               For purposes of determining the portion, if any, of the
Severance Benefits or CIC Benefits that constitute Deferred Compensation
Separation Benefits, the portion of any Severance Benefits or CIC Benefits paid
or provided under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in 26 C.F.R. Section 1.409A-1(b)(4) or the
“separation pay” exception set forth in 26 C.F.R Section 1.409A-1(b)(9)(iii) or
(v) shall not constitute Deferred Compensation Separation Benefits for purposes
of this Section 13, and consequently shall be paid to Executive in accordance
with Sections 3(e) and 8 of this Agreement, as applicable without regard to
Section 13(b). Each payment in any series of payments payable under this
Agreement is intended to constitute a separate payment for purposes of 26 C.F.R.
Section 1.409A-2(b)(2).

 

(d)               To the extent any reimbursement of costs and expenses
(including reimbursement of COBRA premiums pursuant to Section 3(e) and 8
provided for under this Agreement constitutes taxable income to Executive for
federal income tax purposes, such reimbursements shall be made as soon as
practicable after Executive provides proper documentation supporting
reimbursement but in no event later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

(e)               The foregoing provisions are intended to comply with the
requirements of Section 409A of the Code so that none of the Severance Benefits
or CIC Benefits paid or provided hereunder will be subject to the additional tax
imposed under Section 409A of the Code, and any ambiguities herein will be
construed to so comply. To the extent necessary to comply with Section 409A
Code, references herein to “termination of employment” and terms of similar
effect shall be deemed to be references to the Executive’s “separation from
service” as defined in Section 409A. Any ambiguities or ambiguous terms herein
will be interpreted to be exempt from or so comply with the requirements of
Section 409A. In no event will the Company reimburse Executive for any Section
409A-related taxes resulting from any amount paid under the Agreement or
otherwise. The Company and Executive will work together in good faith to
consider either (i) amendments to this Agreement; or (ii) revisions to the
Agreement with respect to the payment of any benefits to the Executive
hereunder, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to the
Executive under Section 409A. Notwithstanding anything in the Agreement to the
contrary, the Company reserves the right, in its sole discretion and without the
consent of Executive, to take such reasonable actions and make any amendments to
the Agreement as it deems necessary, advisable or desirable to comply with
Section 409A or to otherwise avoid income recognition under Section 409A or
imposition of any additional tax prior to the actual payment of any benefits
under this Agreement.

 



19

 

 

14.              Binding Effect; Assignment. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.
Executive understands that he has been selected for employment by the Company on
the basis of his personal qualifications, experience and skills. Executive
agrees, therefore, that he cannot assign all or any portion of his performance
under this Agreement. The Company may not assign this Agreement except to a
successor in interest provided that the successor shall assume all of the
Company’s obligations under this Agreement and the Company shall remain liable
for all of the assigned obligations under this Agreement.

 

15.              Entire Agreement. This Agreement and the exhibits attached
hereto constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof, and supersede all other
understandings and negotiations with respect thereto.

 

16.              Notice. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five business days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by e-mail during normal business
hours and received at the recipient’s location during normal business hours, and
otherwise on the next day, (c) when delivered, if delivered personally to the
intended recipient and (d) one business day following sending by overnight
delivery via a national courier service and, in each case, addressed to a party
at the following address for such party:

 

To the Company:

 

 

ANI Pharmaceuticals, Inc.
210 Main Street West
Baudette, MN 56623
Attn: General Counsel or the Chief Financial Officer
Telephone No.:
E-Mail:

 

 

To Executive:

 

 

Nikhil Lalwani
at the contact information on file with the Company

 



20

 

 

Either party may, by notice given in accordance with this Section, specify a new
address for notices under this Agreement.

 

17.              Severability; Headings. It is the intention of the Parties that
the provisions herein shall be enforceable to the fullest extent permitted under
applicable law, and that the unenforceability of any provision or provisions
hereof, or any portion thereof, shall not render unenforceable or otherwise
impair any other provisions or portions thereof. Each term, condition, covenant
or provision of this Agreement shall be viewed as separate and distinct, and in
the event that any such term, covenant or provision shall be held by a court of
competent jurisdiction to be invalid, the remaining provisions shall continue in
full force and effect. The Section headings herein are for reference purposes
only and are not intended in any way to describe, interpret, define or limit the
extent or intent of this Agreement or of any part hereof.

 

18.              No Third-Party Beneficiaries. Except as otherwise provided in
this Agreement, this Agreement is for the sole benefit of the Parties hereto
(and their respective heirs, legal representatives, successors and permitted
assigns), and nothing herein expressed or implied shall give or be construed to
give to any person, other than the Parties hereto (and their respective heirs,
legal representatives, successors and permitted assigns), any legal or equitable
rights hereunder.

 

19.              Dispute Resolution. Any and all controversies, disputes or
claims arising out of, or relating to, this Agreement and its negotiation,
execution, performance, non-performance, interpretation, termination,
construction or the transactions contemplated hereby shall be heard and
determined in the courts of the State of New York sitting in the Borough of
Manhattan and the United States District Court for the Southern District of New
York. The Parties hereto hereby irrevocably submit to the exclusive jurisdiction
and venue of such courts in any such proceeding and irrevocably and
unconditionally waive the defense of an inconvenient forum, or lack of
jurisdiction to the maintenance of any such proceeding. The consents to
jurisdiction and venue set forth herein shall not constitute general consents to
service of process in the State of New York and shall have no effect for any
purpose except as provided in this Section 19 and shall not be deemed to confer
rights on any Person other than the Parties hereto. Each Party hereto agrees
that the service of process upon such Party in any proceeding arising out of or
relating to this Agreement shall be effective if notice is given by overnight
courier at the address set forth in the books and records of the Company. Each
of the Parties also agrees that any judgment against a Party in connection with
any proceeding arising out of or relating to this Agreement may be enforced in
any court of competent jurisdiction, either within or outside of the United
States. A certified or exemplified copy of such judgment shall be conclusive
evidence of the fact and amount of such judgment.

 

20.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof.

 

21.              Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered by facsimile), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

22.              Amendments; Waivers. No amendment or modification of the terms
or conditions of this Agreement shall be valid unless in writing and signed by
the Parties. A waiver by either Party of a breach of any provision of this
Agreement shall not constitute a general waiver, or prejudice the other Party’s
right otherwise to demand strict compliance with that provision.

 

23.              Certain Acknowledgements. EXECUTIVE ACKNOWLEDGES THAT, BEFORE
SIGNING THIS AGREEMENT, HE WAS GIVEN AN OPPORTUNITY TO READ IT, CAREFULLY
EVALUATE IT, AND ASK ANY QUESTIONS HE MAY HAVE HAD REGARDING IT OR ITS
PROVISIONS. EXECUTIVE ALSO ACKNOWLEDGES THAT HE HAD THE RIGHT TO HAVE THIS
AGREEMENT REVIEWED BY AN ATTORNEY OF HIS CHOOSING AND THAT THE COMPANY GAVE HIS
A REASONABLE PERIOD OF TIME TO DO SO IF HE SO WISHED. EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE IS NOT BOUND BY ANY AGREEMENT WHICH WOULD PREVENT HIS FROM
PERFORMING HIS DUTIES AS SET FORTH HEREIN, NOR DOES HE KNOW OF ANY OTHER REASON
WHY HE WOULD NOT BE ABLE TO PERFORM HIS DUTIES AS SET FORTH HEREIN.

 

[Signature Page Follows]

 



21

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the day and year first above written.

 

  Company:       ANI PHARMACEUTICALS, INC.       By: /s/ Patrick D. Walsh  
Name: Patrick D. Walsh   Title: Interim President and Chief Executive Officer
and Director           Executive:           /s/ Nikhil Lalwani   Nikhil Lalwani

 

Exhibit A: General Release of All Claims

 

Exhibit B: Indemnification Agreement

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 



 

 

 

EXHIBIT A

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (the “Release”) between ANI Pharmaceuticals,
Inc. (the “Company”) and Nikhil Lalwani (referred to hereinafter as “you” or the
“Executive”) shall be effective as of the Effective Date (as defined below).
Each of the Company and Executive are sometimes referred to herein individually
as a “Party” and together as the “Parties.”

 

1.                  General Releases and Waivers of Claims.

 

(a)               General Release. In consideration for receiving the severance
payments and benefits described in Section [3(e)]/[8] of the Employment
Agreement, and for other good and valuable consideration, the sufficiency of
which you hereby acknowledge, you hereby waive and release to the maximum extent
permitted by applicable law any and all claims or causes of action, whether or
not now known, against the Company and/or its respective predecessors,
successors, past or present and related entities (collectively, including the
Company, the “Entities”) and/or the Entities’ respective past or present
stockholders, members, officers, directors, insurers, partners, managers,
employees and employee benefit plans (collectively with the Entities, the
“Released Parties”), with respect to any matter related to your employment with
the Company or the termination of that employment relationship other than claims
and rights for any accrued compensation and benefits provided for in Section
3(d) of the Employment Agreement and the severance payments and benefits. This
waiver and release includes, without limitation, claims to wages, including
overtime or minimum wages, bonuses, incentive compensation, equity compensation,
vacation pay or any other compensation or benefits; any claims for failure to
provide accurate itemized wage statements, failure to timely pay final pay or
failure to provide meal or rest breaks; claims for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment or employment classification, claims under the Employee Retirement
Income Security Act (ERISA); claims for attorneys’ fees or costs; any and all
claims for stock, stock options or other equity securities of the Company;
claims of wrongful discharge, constructive discharge, emotional distress,
defamation, invasion of privacy, fraud, breach of contract, and breach of the
covenant of good faith and fair dealing; any claims of discrimination,
harassment, or retaliation based on sex, age, race, national origin, disability
or on any other basis, under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
or any other federal, state, or local law prohibiting discrimination and/or
harassment; and claims under the New York State Human Rights Law, the New York
Equal Rights Law, the New York Whistleblower Protection Law, the New York Family
Leave Law, the New York Equal Pay Law, the New York City Human Rights Law, the
California Fair Employment and Housing Act, claims under the California Labor
Code, the California Business and Professions Code, and all other laws and
regulations relating to employment, any applicable laws of the State of New
Jersey, and all other laws and regulations relating to employment.

 

You covenant not to sue the Released Parties for any of the claims released
above, agree not to participate in any class, collective, representative, or
group action that may include any of the claims released above, and will
affirmatively opt out of any such class, collective, representative or group
action. Further, you agree not to participate in, seek to recover in, or assist
in any litigation or investigation by other persons or entities against the
Released Parties with respect to matters related to the Company, except as
required by law. Your release covers only those claims that arose prior to the
execution of this Release. Execution of this Release does not bar any claim for
breach of this Release. Additionally, nothing in this Release precludes you from
participating in any investigation or proceeding before any federal or state
agency or governmental body. However, while you may file a charge and
participate in any such proceeding, by signing this Release, you waive any right
to bring a lawsuit against the Released Parties with respect to matters related
to the Company, and waive any right to any individual monetary recovery in any
such proceeding or lawsuit; provided, however, nothing in this Release is
intended to impede your ability to report securities law violations to the
Securities and Exchange Commission under the Dodd-Frank Act, or to receive a
monetary award from a government administered whistleblower-award program.
Nothing in this Release waives your right to testify or prohibits you from
testifying in an administrative, legislative, or judicial proceeding concerning
alleged criminal conduct or alleged sexual harassment when you have been
required or requested to attend the proceeding pursuant to a court order,
subpoena or written request from an administrative agency or the legislature.

 



1

 

 

Notwithstanding the foregoing, the waiver and release contained in this Release
does not apply to (i) any current or future rights or claims for indemnification
you may have pursuant to the Indemnification Agreement entered into between you
and the Company effective [DATE] (the “Indemnification Agreement”), or your
indemnification rights under any insurance policy in place and the Company’s
internal governing documents; (ii) any vested benefits under an employee benefit
plan sponsored by the Company to which you are legally entitled; (iii) any
claims to enforce your rights under this Release or the surviving provisions of
the Employment Agreement; (iv) the right to share in any claim with respect to
being a stockholder of the Company; provided that any such recover is predicated
on you not individually bringing any claim or cause of action or actively
participating in, or assisting in any way, with respect to any stockholder
initiated cause of action; or (v) any claim which, as a matter of law, cannot be
released by private agreement. If any provision of the waiver and release
contained in this Release is found to be unenforceable, it shall not affect the
enforceability of the remaining provisions and a court shall enforce all
remaining provisions to the full extent permitted by law.

 

(b)               ADEA Waiver. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the Federal Age
Discrimination in Employment Act (“ADEA Waiver”) and that the consideration
given for the ADEA Waiver is in addition to anything of value to which you are
already entitled. You further acknowledge that: (a) your ADEA Waiver does not
apply to any claims that may arise after you sign this Release; (b) you should
consult with an attorney prior to executing this Release; (c) you have [21/45]1
calendar days within which to consider this Release (although you may choose to
execute this Release earlier); (d) you have 7 calendar days following the
execution of this Release to revoke your execution of the Release; and (e) the
Release will not be effective until the eighth day after you sign this Release
provided that you have not revoked it (“Effective Date”). You agree that any
modifications, material or otherwise, made to this Release do not restart or
affect in any manner the original [21/45]-day consideration period provided in
this section. To revoke the Release after any execution, you must email [NAME]
written notice of revocation at [EMAIL] prior to the end of the 7-day period.
You acknowledge that your consent to this Release is knowing and voluntary. The
offer described in this Release will be automatically withdrawn if you do not
sign the Release within the [21/45]-day consideration period.

 



 

1 NTD: Review period to be determined as it depends on the circumstances around
the termination of employment.

 



2

 

 

(c)               Unknown Claims Waiver. You understand and acknowledge that you
are releasing potentially unknown claims, and that you may have limited
knowledge with respect to some of the claims being released. You acknowledge
that there is a risk that, after signing this Release, you may learn information
that might have affected your decision to enter into this Release. You assume
this risk and all other risks of any mistake in entering into this Release. You
agree that this Release is fairly and knowingly made. In addition, you expressly
waive and release any and all rights and benefits conferred upon you by the
provisions of Section 1542 of the Civil Code of the State of California (or any
analogous law of any other state), which reads substantially as follows:

 

“A general release does not extend to claims THAT the creditor OR RELEASING
PARTY does not know or suspect to exist in his OR HER favor at the time of
executing the release AND THAT, if known by him OR HER, would have materially
affected his or HER settlement with the debtor OR RELEASED PARTY.”

 

You understand and agree that claims or facts in addition to or different from
those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to release all claims that you have or may
have against the Released Parties, whether known or unknown, suspected or
unsuspected.

 

2.                  No Other Amounts/Benefits Owed. Except as provided herein
and for any accrued obligations owed under Section 3(d) of the Employment
Agreement, you acknowledge and agree that you have been paid for all of your
services with the Company and you have not earned any wages, salary, incentive
compensation, bonuses, commissions or similar payments or benefits or any other
compensation or amounts that have not already been paid to you. You further
agree that, prior to the execution of this Release, you were not entitled to
receive any further payments or benefits from the Company, and the only payments
and benefits that you are entitled to receive from the Company in the future are
the severance payments and benefits mentioned in Section 1(a) above.

 

3.                  Restrictive Covenants; Inventions; Confidentiality. The
provisions set forth in Section 4 (Non-Solicitation; Non-Competition), Section 5
(Inventions), and Section 6 (Confidential Information and Trade Secrets) of the
Employment Agreement are hereby incorporated by reference into this Release
(collectively, the “Executive Obligations”). Because of the difficulty of
measuring economic losses to the Company as a result of a breach of any of the
covenants related to the Executive Obligations because of the immediate and
irreparable damage that such a breach is likely to cause the Company for which
it would have no other adequate remedy, Executive agrees that each of the
covenants related to the Executive Obligations may be enforced by the Company,
by permanent, preliminary and temporary injunctions and restraining orders, in
addition to any other remedies allowable at law or in equity.

 



3

 

 

4.                  Breach/Remedies. If the Company determines that you breached
any of your obligations under this Release, the Employment Agreement or as
otherwise imposed by law, the Company will be entitled to recover all severance
and other consideration paid or provided under this Release and the Employment
Agreement and to obtain all other relief provided by law or equity.

 

5.                  Mutual Non-disparagement. Executive agrees not to make any
negative or disparaging statements or communications regarding either the
Company or its affiliates or any of their respective operations, officers,
directors or stockholders. The Company agrees to instruct its officers and
directors not to make any negative or disparaging statements or communications
regarding Executive. The covenant contained in this Section 5 shall not prevent
either Party from providing truthful testimony in proceedings to enforce or
defend their rights under this Agreement.

 

6.                  No Admission. Nothing contained in this Release shall
constitute or be treated as an admission by the Company of any liability,
wrongdoing, or violation of law.

 

7.                  Proceedings. The Executive has not filed any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body relating to the Executive’s employment or
the termination thereof.

 

8.                  Return of Company Property. You agree that as of [DATE]
(your “Termination Date”), you will return to the Company any and all Company
records, materials and other physical objects relating to your employment with
the Company, including, without limitation, all Company credit cards, phone
cards, equipment, documents (in paper and electronic form), computers, personal
digital assistants and access keys and all materials and things embodying,
relating to, containing or derived from any Inventions, Trade Secrets or
Confidential Information (as each such term is defined in your Employment
Agreement) and you will return and/or destroy all Company property stored in
electronic form or media (including, but not limited to, any Company property
stored in your personal computer, USB drives or in a cloud environment).

 

9.                  Cooperation with the Company. In addition, the Executive
shall cooperate with and assist the Company in the investigation of, preparation
for or defense of any actual or threatened third party claim, investigation or
proceeding involving the Company or its predecessors or affiliates and arising
from or relating to, in whole or in part, the Executive’s employment with the
Company or its predecessors or affiliates for which the Company reasonably
requests the Executive’s assistance, which cooperation and assistance shall
include, but not be limited to, providing truthful testimony and assisting in
information and document gathering efforts. Executive will be reimbursed for any
reasonable and necessary expenses related to the Executive’s compliance with
this Section 9.

 

10.              Indemnification. Notwithstanding anything to the contrary, the
Indemnification Agreement shall remain in effect following the Termination Date
pursuant to its terms. Further, the Company agrees to maintain, at its cost, D&O
insurance that will cover the Executive for a period of six (6) years following
the Termination Date, on the same basis as provided to current executives of the
Company during such period.

 



4

 

 

11.              Arbitration. Except for any claim for injunctive relief arising
out of a breach of a party’s obligations to protect the other’s confidential
and/or proprietary information, to ensure rapid and economical resolution of any
disputes regarding this Agreement, you and the Company agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, shall be resolved by final, binding and confidential
arbitration in New York, NY conducted under the Judicial Arbitration and
Mediation Service (JAMS) Streamlined Arbitration Rules & Procedures, which can
be reviewed at http://www.jamsadr.com/rules-streamlined-arbitration/. You and
the Company each acknowledge that by agreeing to this arbitration procedure, you
and the Company waive the right to resolve any such dispute, claim or demand
through a trial by jury or judge or by administrative proceeding. The
arbitrator, and not a court, shall also be authorized to determine whether the
provisions of this paragraph apply to a dispute, controversy, or claim sought to
be resolved in accordance with these arbitration procedures. The arbitrator may
in his or her discretion award attorneys’ fees to the prevailing party. All
claims, disputes, or controversies subject to arbitration as set forth in this
paragraph must be submitted to arbitration on an individual basis and not as a
representative, class and/or collective action proceeding on behalf of other
individuals. Claims will be governed by applicable statutes of limitations. This
arbitration agreement shall be construed and interpreted in accordance with the
laws of the State of New York and the Federal Arbitration Act (“FAA”). In the
case of a conflict, the FAA will control.

 

12.              Opportunity to Consult with Counsel. The Executive acknowledges
that he has had an opportunity to consult with and be represented by counsel of
the Executive’s choosing in the review of this Release, that he has been advised
by the Company to do so, that he is fully aware of the contents of the Release
and of its legal effect, that the preceding paragraphs recite the sole
consideration for this Release, and that he enters into this Release freely,
without duress or coercion, and based on his own judgment and wishes and not in
reliance upon any representation or promise made by the Company, other than
those contained herein.

 

13.              No Reemployment or Workers’ Compensation. You acknowledge that
you will have no right to employment with the Company after the Termination Date
and that you shall not apply for reemployment with the Company after the
Termination Date. You further acknowledge and agree that you did not suffer an
injury covered by workers’ compensation in the course and scope of your
employment with the Company.

 

14.              Section 409A. The intent of the Parties is that payments and
benefits under this Agreement comply with, or are exempt from, Section 409A of
the Internal Code of 1986, as amended (“Section 409A”), to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement will
be interpreted and administered to be exempt therewith and the remainder to be
interpreted and administered to be in compliance therewith. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate payment for purposes of Section 409A. Notwithstanding anything
contained herein to the contrary, you will not be considered to have terminated
employment for purposes of any payments under this Agreement that are subject to
Section 409A until you have incurred a “separation from service” within the
meaning of Section 409A. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid an accelerated or additional tax under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided to you during
the six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six months
following your separation from service (or, if earlier, upon your death).

 



5

 

 

15.              Confidentiality; Invention Assignment. You agree that you will
remain bound by any previously executed standard Company agreement related to
confidential information and assignment of inventions that is in addition to the
provisions in the Employment Agreement (such additional agreement, the
“Confidential Information Agreement”).

 

16.              Entire Agreement. You agree that except as otherwise expressly
provided in this Release (including the specified surviving provisions of the
Employment Agreement) and the Indemnification Agreement, this Release renders
null and void any and all prior or contemporaneous agreements between you and
the Company or any affiliate of the Company. You and the Company agree that this
Release (and the agreements referred to herein) constitutes the entire agreement
between you and the Company and any affiliate of the Company regarding the
subject matter of this Release, and that this Release may be modified only in a
written document signed by you and a duly authorized officer of the Company.

 

17.              Choice of Law. This Release shall be construed and interpreted
in accordance with the laws of the State of New York without giving effect to
provisions governing the choice of law.

 

18.              Severability. The provisions of this Release are severable. If
any provision of this Release is held invalid or unenforceable, such provision
shall be deemed deleted from this Release and such invalidity or
unenforceability shall not affect any other provision of this Release, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

 

19.              Headings. The headings of the Sections of this Release are
provided for convenience only. They do not alter or limit, in any way, the text
of any Section of this Release.

 

20.              Execution in Counterparts. You agree that this Release may be
executed in counterparts, each of which shall be an original, but all of which
together shall constitute one agreement. Execution of a facsimile copy or
scanned image shall have the same force and effect as execution of an original,
and a facsimile signature or scanned image of a signature shall be deemed an
original and valid signature.

 

[Signature Page Follows]

 



6

 

 

To accept this Release, please sign and date this Release and return it to me.
You have until 5:00 p.m. PT on the date that is [21/45] days following your
receipt of this Release to review and consider this Release and to provide me
with an executed copy thereof, but in no event may you execute this Release
prior to your Termination Date. Please indicate your agreement with the above
terms by signing below.

 

  Sincerely,       ANI PHARMACEUTICALS, INC.       By:                        
(Signature)       Name:         Title:  

 

As set forth above in Section 1(b) above, you have up to [21/45] days after
receipt of this Release within which to review it and to discuss with an
attorney of your own choosing, at your own expense, whether or not you wish to
sign it. Furthermore, you have 7 days after you have signed this Release during
which time you may revoke this Release. If you wish to revoke this Release, you
may do so by delivering a letter of revocation to [NAME], the Company’s [TITLE],
no later than the close of business on the 7th day after you sign this Release.
Because of the revocation period, if you don’t revoke this Release, you
understand that this Release shall not become effective or enforceable until the
8th day after the date you sign this Release.

 

My agreement with the terms of this Release is signified by my signature below.
Furthermore, I acknowledge that I have read and understand this Release and that
I sign this release of all claims voluntarily, with full appreciation that at no
time in the future may I pursue any of the rights I have waived in this Release.

 

Signed      Dated:   Nikhil Lalwani   

 



7

 

 

EXHIBIT B

 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, made and executed this 8th day of September,
2020, by and between ANI Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Nikhil Lalwani, an individual resident of the State of Minnesota
(the “Indemnitee”).

 

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as officers, the Company must provide such persons with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the Company;

 

WHEREAS, the Company recognizes that the increasing difficulty in obtaining
officers’ liability insurance, the increases in the cost of such insurance and
the general reductions in the coverage of such insurance have increased the
difficulty of attracting and retaining such persons;

 

WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

 

1.       Service by the Indemnitee. The Indemnitee agrees to serve and/or
continue to serve as an officer of the Company faithfully and will discharge
his/her duties and responsibilities to the best of his/her ability so long as
the Indemnitee is duly appointed in accordance with the provisions of the
Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), and Bylaws, as amended (the “Bylaws”) of the Company and the
General Corporation Law of the State of Delaware, as amended (the “DGCL”), or
until his/her earlier death, resignation or removal. The Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or other obligation imposed by operation by law), in
which event the Company shall have no obligation under this Agreement to
continue to retain the Indemnitee in any such position. Nothing in this
Agreement shall confer upon the Indemnitee the right to continue in the employ
of the Company or affect the right of the Company to terminate the Indemnitee’s
employment at any time in the sole discretion of the Company, with or without
cause, subject to any contract rights of the Indemnitee created or existing
otherwise than under this Agreement.

 



 

 

 

2.       Indemnification. The Company shall indemnify the Indemnitee against all
Expenses (as defined below), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee as provided in this Agreement
to the fullest extent permitted by the Certificate, Bylaws and DGCL or other
applicable law in effect on the date of this Agreement and to any greater extent
that applicable law may in the future from time to time permit. Without
diminishing the scope of the indemnification provided by this Section 2, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:

 

(a)       on account of any action, suit or proceeding in which judgment is
rendered against the Indemnitee for disgorgement of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or similar provisions of any federal, state or local
statutory law;

 

(b)       on account of conduct of the Indemnitee which is finally adjudged by a
court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;

 

(c)       in any circumstance where such indemnification is expressly prohibited
by applicable law;

 

(d)       with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy of the Company or
under a valid and enforceable indemnity clause, Bylaw or agreement (other than
this Agreement) of the Company, except in respect of any liability in excess of
payment under such insurance, clause, Bylaw or agreement;

 

(e)       if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or

 

(f)       in connection with any action, suit or proceeding by the Indemnitee
against the Company or any of its direct or indirect subsidiaries or the
directors, officers, employees or other Indemnitees of the Company or any of its
direct or indirect subsidiaries, (i) unless such indemnification is expressly
required to be made by law, (ii) unless the proceeding was authorized by the
Board of Directors of the Company, (iii) unless such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, or (iv) except as provided in Sections 11 and 13
hereof.

 

3.       Actions or Proceedings Other Than an Action by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section 3 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative in nature, other than an action by or in the right of the Company,
by reason of the fact that the Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, employee, agent or
fiduciary of any other entity, including, but not limited to, another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise, or by reason of any act or omission by
him/her in such capacity. Pursuant to this Section 3, the Indemnitee shall be
indemnified against all Expenses, judgments, penalties (including excise and
similar taxes), fines and amounts paid in settlement which were actually and
reasonably incurred by the Indemnitee in connection with such action, suit or
proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his/her conduct was unlawful.

 



- 2 -

 

 

4.       Actions by or in the Right of the Company. The Indemnitee shall be
entitled to the indemnification rights provided in this Section 4 if the
Indemnitee was or is a party or witness or is threatened to be made a party or
witness to any threatened, pending or completed action, suit or proceeding
brought by or in the right of the Company to procure a judgment in its favor by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, employee, agent or
fiduciary of another entity, including, but not limited to, another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise, or by reason of any act or omission by him/her in any
such capacity. Pursuant to this Section 4, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him/her in connection
with the defense or settlement of such action, suit or proceeding (including,
but not limited to the investigation, defense or appeal thereof), if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action, suit or proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to be indemnified against such Expenses actually
and reasonably incurred by him/her which such court shall deem proper.

 

5.       Good Faith Definition. For purposes of this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding to have had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, if, among
other things, such action was based on (i) the records or books of the account
of the Company or other enterprise, including financial statements; (ii) the
advice of legal counsel for the Company or other enterprise; or
(iii) information or records given in reports made to the Company or other
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or other enterprise.

 

6.       Indemnification for Expenses of Successful Party. Notwithstanding the
other provisions of this Agreement, to the extent that the Indemnitee has served
on behalf of the Company, or any of its direct or indirect subsidiaries, as a
witness or other participant in any class action or proceeding, or has been
successful, on the merits or otherwise, in defense of any action, suit or
proceeding referred to in Section 3 and 4 hereof, or in defense of any claim,
issue or matter therein, including, but not limited to, the dismissal of any
action without prejudice, the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith, regardless of whether or not the Indemnitee has met the applicable
standards of Section 3 or 4 and without any determination pursuant to Section 8.

 



- 3 -

 

 

7.       Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of such suit, action, investigation
or proceeding described in Section 3 or 4 hereof, but is not entitled to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion of such Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee to which the Indemnitee is entitled.

 

8.       Procedure for Determination of Entitlement to
Indemnification.       (a)    To obtain indemnification under this Agreement,
the Indemnitee shall submit to the Company a written request, including
documentation and information which is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification. Any
Expenses incurred by the Indemnitee in connection with the Indemnitee’s request
for indemnification hereunder shall be borne by the Company. The Company hereby
indemnifies and agrees to hold the Indemnitee harmless for any Expenses incurred
by the Indemnitee under the immediately preceding sentence irrespective of the
outcome of the determination of the Indemnitee’s entitlement to indemnification.

 

(b)       Upon written request by the Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control (as hereinafter defined) shall have occurred, by Independent
Counsel (as hereinafter defined) (unless the Indemnitee shall request in writing
that such determination be made by the Board of Directors (or a committee
thereof) in the manner provided for in clause (ii) of this Section 8(b)) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee; or (ii) if a Change in Control shall not have occurred, (A)(1)
by the Board of Directors of the Company, by a majority vote of Disinterested
Directors (as hereinafter defined) even though less than a quorum, or (2) by a
committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum, or (B) if there are no
such Disinterested Directors or, even if there are such Disinterested Directors,
if the Board of Directors, by the majority vote of Disinterested Directors, so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to the Indemnitee. Such Independent Counsel
shall be selected by the Board of Directors and approved by the Indemnitee. Upon
failure of the Board of Directors to so select, or upon failure of the
Indemnitee to so approve, such Independent Counsel shall be selected by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 45 days after receipt by the
Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such part of indemnification among such claims, issues
or matters. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten days after
such determination.

 



- 4 -

 

 

9.       Presumptions and Effect of Certain Proceedings.       (a)    In making
a determination with respect to entitlement to indemnification, the Indemnitee
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proof in the making of any determination contrary to
such presumption.

 

(b)       If the Board of Directors, or such other person or persons empowered
pursuant to Section 8 to make the determination of whether the Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual and material fraud in the
request for indemnification or a prohibition of indemnification under applicable
law. The termination of any action, suit, investigation or proceeding described
in Section 3 or 4 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself: (i) create a
presumption that the Indemnitee did not act in good faith and in a manner which
he/she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, that the
Indemnitee has reasonable cause to believe that the Indemnitee’s conduct was
unlawful; or (ii) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.

 

10.       Advancement of Expenses. All reasonable Expenses actually incurred by
the Indemnitee in connection with any threatened or pending action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, if so requested by the Indemnitee, within 20
days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances. The Indemnitee may submit such
statements from time to time. The Indemnitee’s entitlement to such Expenses
shall include those incurred in connection with any proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee in connection therewith and shall include or be accompanied by a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the Indemnitee has met the standard of conduct necessary for indemnification
under this Agreement and an undertaking by or on behalf of the Indemnitee to
repay such amount if it is ultimately determined that the Indemnitee is not
entitled to be indemnified against such Expenses by the Company pursuant to this
Agreement or otherwise. Each written undertaking to pay amounts advanced must be
an unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment.

 

11.       Remedies of the Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses are not advanced pursuant to
Section 10, the Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee’s entitlement to such indemnification or advance.
Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. Such judicial proceeding or arbitration shall be made de novo, and
the Indemnitee shall not be prejudiced by reason of a determination (if so made)
that the Indemnitee is not entitled to indemnification. If a determination is
made or deemed to have been made pursuant to the terms of Section 8 or Section 9
hereof that the Indemnitee is entitled to indemnification, the Company shall be
bound by such determination and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that the Indemnitee is entitled to any indemnification hereunder, the
Company shall pay all reasonable Expenses actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).

 



- 5 -

 

 

12. Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of the commencement of any action, suit or proceeding, the Indemnitee
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof; but the
omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this Agreement
or otherwise, except to the extent that the Company may suffer material
prejudice by reason of such failure. Notwithstanding any other provision of this
Agreement, with respect to any such action, suit or proceeding as to which the
Indemnitee gives notice to the Company of the commencement thereof:

 

(a)       The Company will be entitled to participate therein at its own
expense.

 

(b)       Except as otherwise provided in this Section 12(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which the Indemnitee shall have reached the conclusion provided for in clause
(ii) above.

 

(c)       The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of the
Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability.

 



- 6 -

 

 

(d)       If, at the time of the receipt of a notice of a claim pursuant to this
Section 12, the Company has an officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of the policies.

 

13.       Other Right to Indemnification. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Bylaws or Certificate of the Company, any
vote of stockholders or Disinterested Directors, any provision of law or
otherwise. Except as required by applicable law, the Company shall not adopt any
amendment to its Bylaws or Certificate the effect of which would be to deny,
diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.

 

14.       Officer Liability Insurance. The Company shall maintain officers’
liability insurance for so long as the Indemnitee’s services are covered
hereunder, provided and to the extent that such insurance is available on a
commercially reasonable basis. In the event the Company maintains officers’
liability insurance, the Indemnitee shall be named as an insured in such manner
as to provide the Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Company’s officers. However, the Company agrees
that the provisions hereof shall remain in effect regardless of whether
liability or other insurance coverage is at any time obtained or retained by the
Company, except that any payments made to, or on behalf of, the Indemnitee under
an insurance policy shall reduce the obligations of the Company hereunder.

 

15.       Spousal Indemnification. The Company will indemnify the Indemnitee’s
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if the
Indemnitee did not remain married to him or her during the entire period of
coverage) against any pending or threatened action, suit, proceeding or
investigation for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which the Indemnitee is
provided indemnification herein, if the Indemnitee’s spouse (or former spouse)
becomes involved in a pending or threatened action, suit, proceeding or
investigation solely by reason of his or her status as the Indemnitee’s spouse,
including, without limitation, any pending or threatened action, suit,
proceeding or investigation that seeks damages recoverable from marital
community property, jointly-owned property or property purported to have been
transferred from the Indemnitee to his/her spouse (or former spouse). The
Indemnitee’s spouse or former spouse also may be entitled to advancement of
Expenses to the same extent that the Indemnitee is entitled to advancement of
Expenses herein. The Company may maintain insurance to cover its obligation
hereunder with respect to the Indemnitee’s spouse (or former spouse) or set
aside assets in a trust or escrow fund for that purpose.

 



- 7 -

 

 

16.       Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights the Indemnitee may have under the Company’s
Certificate, Bylaws, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate, Bylaws, applicable law or this Agreement, it is the
intent of the parties that the Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change. In the event of any change in applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify its officer, employee, agent or fiduciary, such change, to the extent
not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

17.       Attorney’s Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any action, suit or
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication or award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement the
Indemnitee, if he/she prevails in whole or in part in such action, shall be
entitled to recover from the Company and shall be indemnified by the Company
against any actual expenses for attorneys’ fees and disbursements reasonably
incurred by the Indemnitee.

 

18.       Effective Date. The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, pursuant to Sections 3 and 4 hereof, for all acts of the Indemnitee
while serving as an officer, notwithstanding the termination of the Indemnitee’s
service, if such act was performed or omitted to be performed during the term of
the Indemnitee’s service to the Company.

 

19.       Duration of Agreement. This Agreement shall survive and continue even
though the Indemnitee may have terminated his/her service as an officer,
employee, agent or fiduciary of the Company or as a director, officer, employee,
agent or fiduciary of any other entity, including, but not limited to another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise or by reason of any act or omission by
the Indemnitee in any such capacity. This Agreement shall be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or other entity which may have acquired all or substantially all of
the Company’s assets or business or into which the Company may be consolidated
or merged, and shall inure to the benefit of the Indemnitee and his/her spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representations. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company and the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

 

20.       Disclosure of Payments. Except as expressly required by any Federal or
state securities laws or other Federal or state law, neither party shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.

 

21.       Severability. If any provision or provisions of this Agreement shall
be held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.

 

22.       Counterparts. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.

 

23.       Captions. The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

24.       Definitions. For purposes of this Agreement: (a) “Change in Control”
shall mean the occurrence of any one of the following:

 

(i)       the sale, lease, exchange or other transfer, directly or indirectly,
of substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;

 

(ii)       the approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;

 

(iii)       any person becomes after the effective date of this Agreement the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of (A) 20% or more, but not 50% or more, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors, or (B) 50%
or more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors);

 



- 8 -

 

 

(iv)       a merger or consolidation to which the Company is a party if the
stockholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (A) more
than 50%, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (B) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Continuity Directors);

 

(v)       the Continuity Directors cease for any reason to constitute at least a
majority of the Board; or

 

(vi)       any other change in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirement.

 

(b)       “Continuity Directors” shall mean any individuals who are members of
the Board on the effective date of this Agreement and any individual who
subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Continuity Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).

 

(c)       “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.

 

(d)       “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative in
nature.

 

(e)       “Independent Counsel” shall mean a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s right to indemnification under this
Agreement.

 

25.       Entire Agreement, Modification and Waiver. This Agreement constitutes
the entire agreement and understanding of the parties hereto regarding the
subject matter hereof, and no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. No supplement, modification or
amendment of this Agreement shall limit or restrict any right of the Indemnitee
under this Agreement in respect of any act or omission of the Indemnitee prior
to the effective date of such supplement, modification or amendment unless
expressly provided therein.

 



- 9 -

 

 

26.       Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand with receipt acknowledged by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt, (c) sent by a recognized next-day courier service
on the first business day following the date of dispatch or (d) delivered by
facsimile transmission on the date shown on the facsimile machine report:(i)

 

If to the Indemnitee to:

 

Nikhil Lalwani
at the address on file with the Company
Telephone No.:
E-Mail:

 

(ii) If to the Company, to:

 

ANI Pharmaceuticals, Inc.
210 Main Street West
Baudette, Minnesota 56623
Attn: Chief Executive Officer
Fax:

 

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

 

27.       Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.

 

[Signature Page Follows]

 



- 10 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

  ANI PHARMACEUTICALS, INC.       By:           Name:           Title:
                              INDEMNITEE:       NIKHIL LALWANI

 



 

